IN debt on a penal bond conditioned for the conveyance of *“ real estate, the Court held, that the value'of the improvements, made by the obligee subsequently to the time when his cause of action accrued, cannot be taken into consideration by the jury, in determining the quantum of damages to which he is entitled. The Court has since decided, that for a breach of the covenant of seisin in a conveyance of real estate — and for a breach of covenant to convey — if there be, no fraud, the consideration money with interest is the measure of damages. Blackwell v. The Board of Justices of Lawrence County, May term, 1828, post. As to the usual covenants in conveyances of real property, the inode of assigning breaches in actions on them, the measure of damages, and as to their running with the land, vide Duvall v. Craig, 2 Wheat. 62, note.— Smith v. M’Campbell, ante, p. 100, and note.